IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Guardianship of:                 )          No. 82316-7-I (Consolidated
                                                      )          with No. 82317-5-I)
D.F.R., and D.C.R.,                                   )
                                                      )          DIVISION ONE
                        Alleged incapacitated         )
                        Persons.                      )          UNPUBLISHED OPINION
                                                      )
                                                      )
                                                      )

        HAZELRIGG, J. — Sarah Riley1 appeals from orders appointing Rebecca

 Riley guardian of Sarah’s two minor children, D.F.R. and D.C.R. She alleges: (1)

 guardianship was the improper statutory vehicle for the action because there are

 insufficient procedural safeguards to protect her fundamental right to parent, (2)

 substantial evidence does not support the determination that guardianship was in

 the children’s best interests, (3) the court erred in granting the guardianship petition

 of one child when that child was not present at the guardianship hearing, (4) the

 appointment of the Guardian Ad Litem (GAL) was improper because he was not

 free from influence, and (5) her due process rights were violated when she was

 not properly served prior to the appointment of the GAL in the guardianship

 proceeding. Subsequent to the filing of this appeal, but prior to oral argument, the

 trial court granted the emancipation petitions of D.F.R. and D.C.R. in separate



        1  Because the parties share a last name, we refer to them by their first names. No
 disrespect is intended.


   Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No.82316-7-I/2


proceedings, which functionally terminated the guardianships which were based

solely on age. Because this court can no longer provide effective relief, we decline

to reach the merits of any of Sarah’s claims and dismiss the appeal as moot.


                                      FACTS

       In September 2020, Rebecca Riley filed petitions for guardianship of her

minor niece and nephew pursuant to former chapter 11.88 RCW (2020). A hearing

was held on December 23, 2020, after which the superior court appointed Rebecca

guardian of the children’s persons and estates. Sarah Riley, the children’s mother,

timely appealed. At oral argument before this court on January 20, 2022, the

parties informed the panel that both minor children had petitioned for emancipation

on November 23, 2021 and that the trial court granted the petitions on January 3,

2022. The parties failed to submit documentation of this change to the panel prior

to oral argument on appeal. This court sua sponte granted permission under RAP

7.2 to seek an order terminating the guardianship and further directed the parties

to supplement the record on appeal with the relevant pleadings from the

emancipation proceedings.


                                    ANALYSIS

I.     Mootness

       Once the emancipation petition was granted, the guardianships were

effectively terminated as a matter of law, though the trial court delayed entering

orders terminating the guardianships because this appeal was pending.




                                       -2-
No.82316-7-I/3


        Any minor 16 years of age or older may petition “for a declaration of

emancipation.” RCW 13.64.010. If the petition is granted, the minor has “the

power and capacity of an adult.” RCW 13.64.060. Here, the sole basis for the

guardianships was the age of Sarah’s children. The orders on emancipation

provide them with all the rights of a legal adult, despite their age. Although the

parties concede the case is moot, Sarah asks this court to reach the merits of

her first assignment of error under the continuing and substantial public interest

exception to mootness.

        As a general rule, we decline to issue decisions if a case is moot. In re

Marriage of Horner, 151 Wn.2d 884, 891, 93 P.3d 124 (2004). “‘A case is moot

if a court can no longer provide effective relief.’” Id. (quoting Orwick v. City of

Seattle, 103 Wn.2d 249, 253, 692 P.2d 793 (1984)). However, if a case presents

“matters of continuing and substantial public interest,” we may exercise our

discretion and decide an otherwise moot issue. Sorenson v. City of Bellingham,

80 Wn.2d 547, 558, 496 P.2d 512 (1972). In determining whether there is a

continuing and substantial public interest, we consider “‘(1) whether the issue is

of a public or private nature,’” (2) whether it “‘is desirable to provide future

guidance to public officers,’” and “‘(3) whether the issue is likely to recur.’”2

Horner, 151 Wn.2d at 892 (quoting Westerman, 125 Wn.2d at 286).

        The guardianships at issue here, which were solely based on the fact that

the children were minors, have effectively been terminated and the children are

legally emancipated.       Additionally, guardianship over the children had been


        2
        We also consider the level of advocacy and the likelihood the issue will escape review.
Homer, 151 Wn.2d at 892. Neither are pertinent here.


                                             -3-
No.82316-7-I/4


established under former chapter 11.88 RCW, which has been repealed. LAWS

OF   2020, ch. 312, § 904.     It was replaced by the Uniform Guardianship,

Conservatorship, and Alternatives Act. See Ch. 11.130 RCW. The new statutory

framework contains additional safeguards to protect the fundamental right to

parent, such as requiring additional findings3, providing for the appointment of

counsel for an indigent parent4, and explicitly noting the guardian has parental

powers and duties5. Accordingly, the issues presented in this appeal are unlikely

to recur, and there is no need for this court to provide guidance on a statute that

has been superseded.

       The appeal is dismissed as moot.




WE CONCUR:




       3 RCW 11.130.185
       4 RCW 11.130.200
       5 RCW 11.130.235




                                        -4-